Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2021 has been entered.

Claim Status
Claims 1-14 and 17-35 are pending. Claim 14 has been amended. Claims 14, 17-23 and 35 are being examined in this application. In the response to the restriction requirement, Applicants elected Group II, the structure disclosed in claim 14, and abscess. Claims 1-13 and 24-34 are withdrawn as being drawn to a nonelected species/invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 14, 17-22 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Meinke et al. (Tetrahedron Letters 41 (2000) 7831–7835) in view of Singh et al. (J. Org. Chem. 2002, 67, 815-825) and Ramachandran et al. (Radiology Case Reports. 2014, 1, 908).
Meinke et al. teach that apicidin, a histone deacetylase inhibitor, exhibits cidal activity against apicomplexan protozoa, preventing the development of intracellular parasites which cause diseases such as malaria, cryptosporidiosis, toxoplasmosis, and coccidiosis (page 7831, 2nd para).
Meinke et al. further teach that compound 8 was used to develop more lipophilic esters of apicidin (page 7832, 2nd para; Scheme 1, compound 8).
Meinke et al. also teach that compound 8 has increased potency relative to apicidin (page 7834, 1st para).
It is noted that compound 8 of Meinke et al. corresponds to the apicidin claimed in instant claim 14.
Meinke et al. do not teach treating SSTI.
Singh et al. teach that apicidins have broad-spectrum activities against Plasmodium sp (malarial parasite), Toxoplasma gondii, Cryptosporidium sp., and Eimeria sp. (abstract).
Ramachandran et al. teach that toxoplasmosis is the most common cause of cerebral abscess (Introduction), and also teach that toxoplasmosis is caused by Toxoplasma gondii (page 3, left column, 2nd para).
Ramachandran et al. further teach that on plain CT images, cerebral toxoplasmosis usually appears as multiple hypoattenuating or isoattenuating lesions representing abscesses with surrounding vasogenic edema and mass effect (page 3, left column, 7th para).
	It would have been obvious to one of ordinary skill in the art to treat abscess by administering the apicidin of Meinke et al. because Singh et al. teach that apicidins have broad-spectrum activities against Toxoplasma gondii, and Ramachandran et al. teach that toxoplasmosis, which is caused by Toxoplasma gondii, is the most common cause of cerebral abscess.
	One of ordinary skill would have reasonably expected patients with toxoplasmosis (having abscesses) to benefit from the administration of the apicidin of Meinke et al. because Singh et al. teach that apicidins have broad-spectrum activities against Toxoplasma gondii.
With respect to claims 18-22, the weight loss reduction, dermonecrosis reduction, skin lesion reduction, cutaneous bacterial burden reduction, and density of phagocytic polymorphonuclear neutrophils increase is inherent to the administration of apicidin. Thus, patients being administered the apicidin of Meinke et al. would necessarily have reduced weight loss, dermonecrosis, skin lesion, cutaneous bacterial burden, and increased phagocytic polymorphonuclear neutrophils.
With respect to claim 35, none of the references teach or suggest administering an electrolyte.

Response to Arguments
Applicant’s arguments filed on 12/2/2021 have been fully considered but they are not persuasive.
Applicant argues that “[a]pplication of MPEP 2123 is improper. First, the caselaw cited in MPEP 2123 each concern claims directed to a composition, a modem, and printed circuit material. In each instance, use of the composition, modem, or printed circuit material is not a claim limitation. However, on the other hand, the presently pending claims are directed to a method of treating a skin and soft tissue infection (SSTI) that require administering to a subject in need thereof”.
Applicant also argues that “[M]einke et al. teaches away from or discourages using compound 8 for therapeutic applications because Meinke et al. discloses compound 8 only as starting material for derivatives shown in Table 1 (p. 7832), and only generically states that the efficient preparation of side chain modified apicidin derivatives via two common intermediates (i.e. compound 7 and compound 8) may lead to improved HDAC inhibitors with diverse potential applications in cancer, AIDS, and antiprotozoal chemotherapy (p. 7834). Moreover, Meinke et al. fails to teach or suggest use of the claimed apicidin analog for treating a skin and soft tissue infection”.
Applicant further argues that “[S]ingh et al. fails to remedy the deficiencies of Meinke et al. Singh et al. discusses apicidin and analogs in the context of using apicidin analogs as anticoccidial agents or agents to treat coccidiosis (a parasitic disease caused by coccidian protozoa). Skin and soft tissue infections are bacterial infections, and accordingly one skilled in the art would not appreciate from Singh's disclosures of apicidin analogs as possible anticoccidial agents that other apicidin analogs could be used for skin and soft tissue infections. The indications and mechanisms of action are different. There's no teaching or suggestion in Singh et al. to use an apicidin analog for a skin and soft tissue infection. Ramachandran et al. fails to remedy the deficiencies of Meinke et al. Ramachandran et al.'s disclosures also concern a parasitic infection - CNS toxoplasmosis caused by the parasite T. gondii. While Ramachandran et al. refers to a cerebral abscess caused by a parasitic infection, there's no teaching or suggestion that apicidin or its analogs could be used for a cerebral abscess caused by bacteria. The indications and mechanisms of action are different. Accordingly, Singh et al. and Ramachandran et al. fail to remedy the deficiencies of Meinke et al.”. 
Applicant’s arguments are not persuasive. 
The MPEP 2123 states that “[P]atents are relevant as prior art for all they contain”, further states that “Nonpreferred and alternative embodiments constitute prior art”, and also states that “[D]isclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”. 
In contrary to Applicant’s arguments, the caselaw cited in MPEP 2123 is relevant.
Meinke et al. clearly teaches that compound 8 has increased potency relative to apicidin (page 7834, 1st para), Singh et al. teach that apicidins have broad-spectrum activities against Toxoplasma gondii, and Ramachandran et al. teach that toxoplasmosis, which is caused by Toxoplasma gondii, is the most common cause of cerebral abscess.
Therefore, it would have been obvious to one of ordinary skill in the art to treat abscess by administering the apicidin of Meinke et al. with the reasonable expectation that such administration would benefit patients with toxoplasmosis (having abscesses). 
For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 14, 17-23 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Meinke et al. (Tetrahedron Letters 41 (2000) 7831–7835) in view of Meinke et al. (US 2003/0078369, hereafter ‘369) and Petri et al. (Interdiscip Perspect Infect Dis. 2009; 2009: 547090).
Meinke et al. teach that apicidin, a histone deacetylase inhibitor, exhibits cidal activity against apicomplexan protozoa, preventing the development of intracellular parasites which cause diseases such as malaria, cryptosporidiosis, toxoplasmosis, and coccidiosis (page 7831, 2nd para).
Meinke et al. further teach that compound 8 was used to develop more lipophilic esters of apicidin (page 7832, 2nd para; Scheme 1, compound 8).
Meinke et al. also teach that compound 8 has increased potency relative to apicidin (page 7834, 1st para).
It is noted that compound 8 of Meinke et al. corresponds to the apicidin claimed in instant claim 14.
Meinke et al. do not teach treating SSTI.
‘369 teach that compounds derived from apicidin, being histone deacetylase inhibitors, for the treatment and prevention of protozoal diseases such as those caused by Entamoeba histolytica (abstract; para [0954]).
Petri et al. teach that the causative agent of amebic colitis and liver abscess is E. histolytica (page 2, left column, 3rd para).
It would have been obvious to one of ordinary skill in the art to treat abscess by administering the apicidin of Meinke et al. because ‘369 teach that compounds derived from apicidin, being histone deacetylase inhibitors, can be used to treat protozoal diseases caused by Entamoeba histolytica, and Petri et al. teach that the causative agent of liver abscess is E. histolytica.
One of ordinary skill would have reasonably expected patients with liver abscess to benefit from the administration of the apicidin of Meinke et al. because ‘369 teach that compounds derived from apicidin can be used to treat protozoal diseases caused by Entamoeba histolytica, and Petri et al. teach that liver abscess is caused by E. histolytica.
 	With respect to claims 18-22, the weight loss reduction, dermonecrosis reduction, skin lesion reduction, cutaneous bacterial burden reduction, and density of phagocytic polymorphonuclear neutrophils increase is inherent to the administration of apicidin. Thus, patients being administered the apicidin of Meinke et al. would necessarily have reduced weight loss, dermonecrosis, skin lesion, cutaneous bacterial burden, and increased phagocytic polymorphonuclear neutrophils.
With respect to claim 23, ‘369 teach that histone deacetylase inhibiting compositions can be administered topically (para [0963], [0965], [0971]).
With respect to claim 35, none of the references teach or suggest administering an electrolyte. 

Response to Arguments
Applicant’s arguments filed on 12/2/2021 have been fully considered but they are not persuasive.
Applicant argues that “[P]etri et al. fails to remedy the deficiencies of Meinke et al. Petri et al. discusses apicidin analogs in the context of using apicidin analogs for the treatment and prevention of protozoal diseases. Skin and soft tissue infections are bacterial infections, and accordingly one skilled in the art would not appreciate from Petri's disclosures of apicidin analogs as possible antiprotozoal agents that other apicidin analogs could be used for skin and soft tissue infections. The indications and mechanisms of action are different. There's no teaching or suggestion in Petri et al. to use an apicidin analog for a skin and soft tissue infection. While Petri et al. refers to a liver abscess caused by a parasitic infection, by E. histolytica, there's no teaching or suggestion that apicidin or its analogs could be used for a liver abscess caused by bacteria. The indications and mechanisms of action are different. Accordingly, Petri et al. fail to remedy the deficiencies of Meinke et al.”.
Applicant’s arguments are not persuasive because skin and soft tissue infection (SSTI) is NOT caused only by bacteria. The instant claims are not limited to bacterial SSTI. 
The Examiner submits the reference of Moffarah et al. (Microbiol Spectr. 2016 Aug;4(4)), which clearly teaches that SSTI can be caused by protozoa (abstract).  
As discussed above, the references render obvious the administration of the apicidin analog of Meinke et al. to a patient with liver abscess caused by protozoa (encompassed by instant claim 17) because ‘369 teach that compounds derived from apicidin, being histone deacetylase inhibitors, can be used to treat protozoal diseases caused by Entamoeba histolytica, and Petri et al. teach that the causative agent of liver abscess is E. histolytica.
Applicant arguments with respect to the reference of Meinke et al. have been discussed above.
For the reasons stated above the rejection is maintained.
	
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658